This is a claim for refund of $2,125.16 paid by the claimant to the Department of Trade and Commerce, May 18, 1921, as the Insurance privilege tax of the claimant for the year ending June 30, 1922. The claim for refund is based on the assumption that the payment was made by reason of a mutual mistake of fact or an oversight. This appears to be the position of the Attorney General representing defendant. The Attorney General accordingly consents to awarding the claimant. We, therefore, award the claimant the sum of $2,125.16 without interest.